DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "large" and “small” in Lines 14 and 23 of Claim 1 are relative terms which render the claim indefinite.  The terms "large" and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite size, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner suggests striking the entire claim language phrase containing the relative terms of size.  For example, Lines 13-15 of Claim 1 may be amended such as “…a plurality of first through holes
Claims 2-11 are rejected under 35 U.S.C. §112(b) as being indefinite for depending from an indefinite base claim.
Claims 8 and 9 are also separately rejected under 35 U.S.C. §112(b) as being indefinite for including relative terms.  The terms “small” and “large” in Line 3 of Claims 8 and 9 are relative terms which render the claim indefinite.  The terms "large" and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite size, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner suggests amending Line 3 of Claims 8 and 9 to read “…the upper part has a [[small]] first diameter, and the lower part has a [[large]] second diameter larger than the first diameter;…” if accurate.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record is Applicant’s Chinese Patent No. CN104722694A to Yang et al. (hereinafter YANG) which discloses a composite die for a wheel casting that punches a center hole and inclined holes in a wheel casting.  The composite die (Fig. 1) of YANG comprises:
an upper die holder (1 in Fig. 1), a connection sleeve (4 in Fig. 1), a pressure plate (5 in Fig. 1), inclined window puncher pins (7 in Fig. 1), a center puncher pin (8 if Fig. 1), connection screw rods (3-1 in Fig. 1), springs (3 in Fig. 1), a lower die (12 in Fig. 1) and a bottom plate (14 in Fig. 1), wherein
the upper die holder comprises a circular top surface (2 in Fig. 1);
the connection sleeve is of a columnar structure (4 in Fig. 1 is of columnar structure), and the connection sleeve is fixedly connected to a bottom of the top surface of the upper die holder (4 in Fig. 1 is fixedly connected to 1 through 2); the pressure plate is of a columnar structure (5 in Fig. 1 is of columnar structure); a bottom surface of the pressure plate is a plane (bottom of 5 in Fig. 1);
the center puncher pin is located at a center position of the die (8 is located at the center of the die in Fig. 1);
the upper die holder is provided with a plurality of through holes (upper plate 1 has two through holes which receive screw rods 3-1 in Fig. 1) around the center axial line of the die (the through holes are evenly spaced from the centerline of the die as shown in Fig. 1); upper ends of a plurality of connection screw rods are located in the through holes of the upper die holder (upper ends of screw rods 3-1 are in the through holes of 1 in Fig. 1), and lower ends of the plurality of connection screw rods pass through the through holes and are fixed to the pressure plate;
lower ends of the inclined window puncher pins punch inclined windows in the workpiece (9 in Fig. 1) along with the pressing of the upper die holder (Fig. 2);

YANG does not disclose:
an upper die sliding sleeve, a second set of connection screw rods and a second set of springs (other than the springs which spring-actuate inclined punches 7 in Fig. 1), and a hydraulic assistant system;
the upper die holder does not have a side wall extending downwards around the top surface of the upper die holder,
the center puncher pin is not disposed in the connection sleeve,
the connection sleeve does not have a plurality of through holes with screw rods located inside which slide in the through holes of the connection sleeve when the upper die holder is moved; the screw rods are not sleeved with springs;
the connection screw rods do not connect to an upper die sliding sleeve of cylindrical structure and there is no upper die sliding sleeve which sleeves outsides of the connection sleeve and pressure plate;
the upper die holder does not have a plurality of inclined, down and outward inclined slots formed in the side wall, corresponding to positions at which need to be punched with inclined window holes on a workpiece; correspondingly, an upper die sliding sleeve is not provided which has slopes parallel to the inclined slots; sealed cavities are not disclosed and the inclined window puncher pins which correspond to the positions, at which need to be punched with inclined window holes, on the workpiece are disposed in the slopes; the inclined window puncher pins are not disclosed as being located in the sealed cavities, with both ends extending out of the sealed cavities; upper ends of the inclined window puncher pins are not disclosed as being located in the inclined slots of the upper die holder; 

a hydraulic assistant system is not disclosed as being located on the bottom plate; the hydraulic assistant system connected with the oil pipe joints of the upper cavities and the lower cavities; when the upper die holder is pressed, the hydraulic assistant system pumps out liquid in the lower cavities and inputs liquid in the upper cavities to push the inclined window puncher pins to be pressed to punch the inclined windows in the workpiece; and when the upper die holder moves upwards, the hydraulic assistant system inputs the liquid in the lower cavities and pumps out the liquid in the upper cavities to push the inclined window puncher pins to move upwards and be separated from the workpiece.
Another pertinent piece of prior art of record is French Patent No. FR3,053,613 to Boiteux et al., hereinafter BOITEUX.  An Espacenet English machine translation of BOITEUX accompanies this action and is referenced here.  BOITEUX discloses a forming die (1 in Fig. 1; Page 2, Line 77) for a sheet metal blank (2 in Fig. 1, Page 2, Line 77) which has a punch unit (3 in Fig. 1; Page 2, Lines 77-78).  The forming die has a lower die plate (11 in Fig. 1; Page 2, Line 78), an upper die holder (12 in Fig. 1; Page 2, Line 79), and a pressure plate (13 in Fig. 1; Page 2, Line 80) connected to the upper die holder by a first set of springs (14 in Fig. 1; Page 2, Line 94).  The punch unit has an inclined punch (32 in Fig. 1; Page 2, Line 81) in a housing (33 in Fig. 1; Page 2, Line 84) which is actuated by a piston (34 in Fig. 1; Page 2, Line 84) that is sleeved by a second spring (38 in Fig. 1; Page 2, Line 110).  The housing (33) is secured to the pressure plate (Page 2, Lines 89-90).  The upper die holder has a side wall (15 in Fig. 1; Page 2, Lines 98-99) extending downwards around the top surface of the upper die holder which actuates the piston of the punch unit.
A further pertinent piece of prior art of record is U.S. Patent Application Publication No. 2015/0375287 A1 of Gorski et al., hereinafter GORSKI.  GORSKI discloses a machine press (100 in Fig. 1; ¶[0016]) with and upper die (102 in Fig. 1; ¶[0016]), a lower die (104 in Fig. 1; ¶[0016]), a pressure plate (200 in Fig. 2; ¶[0018]), and an inclined punch assembly (202 in Fig. 2; ¶[0019]) actuated by a hydraulic system (204 in Fig. 2; ¶[0019]).
Other pertinent pieces of prior art include:
U.S. Patent No. 2,132,002 to Hight disclosing a forming die for wheel hubs;
U.S. Patent No. 1,766,217 to Booth disclosing a die for sizing and perforating a wheel rim; and
U.S. Patent Application Publication No. 2010/0018277 A1 of Hielscher disclosing a forming die.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725